DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno (US 20150060933 A1).
Regarding claim 1, Ohno teaches a stack processing apparatus (Figs. 6 and 7) processing a first stack (80) in which a first substrate (41), a first layer (31), a second layer (13), a third layer (30), and a second substrate (25) are bonded in this order (as in Fig. 7E1) into a second stack (81) by replacing (by separation features 13s) a third substrate (11) with one of the first substrate (41) and the second substrate, the stack processing apparatus (Figs. 6 and 7) comprising: 
a first chamber (100); 
a second chamber (111); 
a third chamber (300); 
a fourth chamber (350), and 
a fifth chamber (400), 
wherein the first chamber (100) is configured to be a load chamber for the first stack and an unload chamber for the second stack (¶166), 
wherein the second chamber (having transfer mechanism 111) is configured to transfer (¶166) the first stack (80), the first stack that is being processed (80a), or the second stack (81), 
wherein the third chamber (300) is configured to selectively perform a laser irradiation on the first layer through the first substrate or a laser irradiation on the third layer through the second substrate (¶165, separation trigger by laser ablation), 
wherein the fourth chamber (350) is configured to separate the first substrate or the second substrate from the first stack (¶167, Fig. 6), and 
wherein the fifth chamber (400) is configured to bond the third substrate on the exposed first layer or the exposed third layer (¶171, Figs. 7C, 7D1, 7E1).
Regarding claim 2, Ohno teaches the stack processing apparatus according to claim 1, and further discloses wherein the first layer and the third layer are each a resin (¶258, ¶269).
Regarding claim 3, Ohno teaches the stack processing apparatus according to claim 1, and fairly suggests wherein the second layer comprises a transistor comprising an oxide semiconductor in a channel formation region (¶265-267, metal oxide 13 interior to the stack considered as channel formation region, and operating as a pixel driving circuit, exceptionally well known as a transistor as in ¶521).
Regarding claim 5, Ohno teaches a stack processing apparatus (Fig. 8) processing a first stack (Fig. 9A1, 90; see also Fig. 32, “before treatment”) in which a first substrate, a first layer, a second layer, a third layer, and a second substrate are bonded in this order into a second stack (Fig. 9E1; see also Fig. 32, “after first bonding” and “after second bonding”) in which a third substrate, the first layer, the second layer, the third layer, and a fourth substrate are bonded in this order (Figs. 9 showing progress of the stacks), 
the stack processing apparatus comprising: a first chamber (100); a second chamber (111); a third chamber (300); a fourth chamber (350); a fifth chamber (400); a sixth chamber (112); a seventh chamber (800); an eighth chamber (900); and a ninth chamber (600), 
wherein the first chamber (100) is configured to be a load chamber of the first stack (Fig. 8), 
wherein the second chamber (111) is configured to transfer the first stack or the first stack that is being processed (Fig. 8), 
wherein the third chamber (300) is configured to selectively perform a laser irradiation on the first layer through the first substrate and a laser irradiation on the third layer through the second substrate (¶212), 
wherein the fourth chamber (350) is configured to separate the first substrate from the first stack (Fig. 8), 
wherein the fifth chamber (400) is configured to bond the third substrate on the exposed first layer (¶218), 
wherein the sixth chamber (112) is configured to transfer the first stack that is being processed or the second stack (¶221), 
wherein the seventh chamber (800) is configured to separate the second substrate from the first stack that is being processed (¶227), 
wherein the eighth chamber (900) is configured to bond the fourth substrate on the exposed third layer, so that the second stack is formed (¶205), and 
wherein the ninth chamber (600) is configured to be an unload chamber of the second stack.
Regarding claim 6, Ohno teaches the stack processing apparatus according to claim 5, and further dicsloses wherein the first layer and the third layer are each a resin (¶258, ¶269).
Regarding claim 7, Ohno teaches the stack processing apparatus according to claim 5, and fairly suggests wherein the second layer comprises a transistor comprising an oxide semiconductor in a channel formation region (¶265-267, metal oxide 13 interior to the stack considered as channel formation region, and operating as a pixel driving circuit, exceptionally well known as a transistor as in ¶521).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno as applied to claims 1 and 5 above.
Regarding claim 4, Ohno teaches the stack processing apparatus according to claim 1, Ohno explicitly contemplates dust removal as a necessary component to avoid peeling (¶519).
Ohno does not explicitly show wherein the third chamber is provided with a dust collecting mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added dust collecting mechanism to the separation third chamber and thereby prevented peeling due to dust.
Regarding claim 8, Ohno teaches the stack processing apparatus according to claim 5, Ohno explicitly contemplates dust removal as a necessary component to avoid peeling (¶519).
Ohno does not explicitly show wherein the third chamber is provided with a dust collecting mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added dust collecting mechanism to the separation third chamber and thereby prevented peeling due to dust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872